329 F.2d 95
The TEXAS & PACIFIC RAILWAY COMPANY, Appellant,v.Mrs. Chestella Alvis HUDEL, Individually and as natural tutrix of the minors, Mary Ann Hudel, Nancy Jane Hudel and Joan Theresa Hudel, et al., Appellees.
No. 21013.
United States Court of Appeals Fifth Circuit.
March 12, 1964.
Rehearing Denied May 5, 1964.

Maurice J. Wilson, Breazeale, Sachse & Wilson, Baton Rouge, La., for appellant, The Texas & Pacific Railway Co.
David W. Robinson, Horace C. Lane, Watson, Blanche, Wilson, Posner & Thibaut, Baton Rouge, La., for appellee, Mrs. Chestella Alvis Hudel.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
We conclude that there was sufficient evidence from which the jury could find the appellant negligent in relation to the maintenance of the crossing at which the accident occurred. The question of the contributory negligence of the decedent presented fact issues which were resolved by the jury. Finding no error in the charge, we conclude that the judgment of the trial court must be


2
Affirmed.